Exhibit 10.2

SUBSCRIPTION AGREEMENT

Arrowhead Research Corporation

201 South Lake Avenue

Suite 703

Pasadena, CA 91101

Ladies and gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Units attached hereto as Annex I (this “Agreement”), is made as of the date
set forth below between Arrowhead Research Corporation, a Delaware corporation
(the “Company”), and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of 8,500,000 units (the “Units”), each consisting of (i) one
share (the “Share,” and collectively, the “Shares”) of its common stock, par
value $0.001 per share (the “Common Stock”), and (ii) one warrant (the
“Warrant,” and collectively, the “Warrants”) to purchase 0.5 shares of Common
Stock (and the fractional amount being the “Warrant Ratio”), in substantially
the form attached hereto as Exhibit B, subject to adjustment by the Company’s
Board of Directors, or a committee thereof, for a purchase price of $1.312 per
Unit (the “Purchase Price”). The Shares issuable upon exercise of the Warrants
are referred to herein as the “Warrant Shares” and, together with the Units, the
Shares and the Warrants, are referred to herein as the “Securities.”

3. The offering and sale of the Units (the “Offering”) are being made pursuant
to (1) an effective Registration Statement on Form S-3 (including the prospectus
contained therein (the “Base Prospectus”), the “Registration Statement”) filed
by the Company with the Securities and Exchange Commission (the “Commission”),
(2) if applicable, certain “free writing prospectuses” (as that term is defined
in Rule 405 under the Securities Act of 1933, as amended (the “Act”)), that have
been or will be filed with the Commission and delivered to the Investor on or
prior to the date hereof and (3) a Prospectus Supplement (the “Prospectus
Supplement” and together with the Base Prospectus, the “Prospectus”) containing
certain supplemental information regarding the Securities and terms of the
Offering that will be filed with the Commission and delivered to the Investor
(or made available to the Investor by the filing by the Company of an electronic
version thereof with the Commission).

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below. The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.

5. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be determined by such Investor by delivery versus payment (“DVP”)
through The Depository Trust Company (“DTC”) or through DTC Deposit/Withdrawal
at Custodian (“DWAC”) (i.e., the Company shall issue Shares registered in the
Investor’s name and address as set forth below and released by Computershare
Investor Services, the Company’s transfer agent (the “Transfer Agent”) to the
Investor through DTC or DWAC at the Closing directly to the account(s) at
Oppenheimer & Co. Inc. (“Oppenheimer”) identified by the Investor and
simultaneously therewith payment shall be made to the Company). NO LATER THAN
ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND
THE COMPANY, THE INVESTOR SHALL NOTIFY OPPENHEIMER OF THE ACCOUNT OR



--------------------------------------------------------------------------------

ACCOUNTS AT OPPENHEIMER TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH
INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF THE DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) SYSTEM OR DVP
IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE
PRICE FOR THE UNITS OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A
TIMELY MANNER, THE SHARES AND WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE
INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE OFFERING ALTOGETHER.

6. The executed Warrant shall be delivered in accordance with the terms thereof.

7. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a FINRA member or an Associated Person (as such term is defined under the
FINRA Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering, acquired, or obtained the right to acquire, 20% or more of
the Common Stock (or securities convertible into or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, as filed with the Commission on June 1, 2010,
which is a part of the Company’s Registration Statement, the documents
incorporated by reference therein and any free writing prospectus (collectively,
the “Disclosure Package”), prior to or in connection with the receipt of this
Agreement. The Investor acknowledges that, prior to the delivery of this
Agreement to the Company, the Investor will receive certain additional
information regarding the Offering, including pricing information (the “Offering
Information”). Such information may be provided to the Investor by any means
permitted under the Act, including the Prospectus Supplement, a free writing
prospectus or oral communications.

9. No offer by the Investor to buy Units will be accepted and no part of the
Purchase Price will be delivered to the Company until the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or the Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

 

Number of Units:                                        
                                     Purchase Price Per Unit: $1.312            
  Aggregate Purchase Price: $                                       
                   

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

2



--------------------------------------------------------------------------------

Dated as of: June 17, 2010    INVESTOR

By:        

Print   Name:    

Title:        

Address:                  

 

Agreed and Accepted

this 17th day of June, 2010:

 

 

ARROWHEAD RESEARCH CORPORATION

 

By:

   

Name:

Title:

 

3



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

1. Authorization and Sale of the Units. Subject to the terms and conditions of
this Agreement, the Company has authorized the sale of the Units.

2. Agreement to Sell and Purchase the Units; Placement Agent.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”

2.3 Investor acknowledges that the Company has agreed to pay Oppenheimer & Co.
Inc. (the “Placement Agent”) a fee (the “Placement Fee”) in respect of the sale
of Units to the Investor.

2.4 The Company has entered into a Placement Agent Agreement, dated June 17,
2010, (the “Placement Agreement”), with the Placement Agent that contains
certain representations, warranties, covenants and agreements of the Company,
including the indemnification provisions as if the Investor were a Placement
Agent Indemnified Party (as defined in the Placement Agreement) that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.
The Company represents and warrants that a true and correct copy of the
Placement Agreement is attached hereto as Exhibit C and the Company confirms
that all references in the Placement Agreement to “Purchasers” shall include the
Investor and Other Investors. The Company shall promptly notify the Investor of
any proposed material amendment or modification to Section 3 (Representations
and Warranties of the Company), Section 5 (Further Agreements of the Company),
Section 7 (Conditions to the Obligations of the Placement Agent and the
Purchasers, and the Sale of the Units), Section 9 (Termination), Section 12
(Successors; Persons Entitled to Benefit of Agreement) and Section 13 (Survival
of Indemnities, Representations, Warranties, etc.) of the Placement Agreement,
which shall require the prior written consent of the Investor.

2.5 The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering and the Offering Information. The
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or their agents or counsel with any information, other
than information relating to the Offering, that constitutes or could reasonably
be expected to constitute material, nonpublic information, except as will be
disclosed in the Prospectus and the Company’s Press Release (as defined below)
issued in connection with the Offering. The Company understands and confirms
that the Investor will rely on the foregoing representations in effecting
transactions in securities of the Company.

3. Closings and Delivery of the Units and Funds.

3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and in any event

 

4



--------------------------------------------------------------------------------

no later than three (3) Trading Days (as defined below) after the date hereof,
and of which the Investors will be notified in advance by the Placement Agent,
in accordance with Rule 15c6-1 promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). At the Closing, (a) the Company shall
cause the Transfer Agent to deliver to the Investor the number of Shares set
forth on the Signature Page registered in the name of the Investor or, if so
indicated on the Investor Questionnaire attached hereto as Exhibit A, in the
name of a nominee designated by the Investor, (b) the Company shall cause to be
delivered to the Investor a Warrant to purchase a number of whole Warrant Shares
determined by multiplying the number of Shares (and Units) set forth on the
signature page by the Warrant Ratio and rounding down to the nearest whole
number and (c) the aggregate purchase price for the Units being purchased by the
Investor will be delivered by or on behalf of the Investor to the Company.
“Trading Day” shall mean (a) any day on which the Common Stock is listed or
quoted and traded on its primary Trading Market, (b) if the Common Stock is not
then listed or quoted and traded on any Eligible Market, then a day on which
trading occurs on the OTC Bulletin Board (or any successor thereto), or (c) if
trading does not occur on the OTC Bulletin Board (or any successor thereto), any
business day. “Trading Market” shall mean the NASDAQ Capital Market or any other
Eligible Market, or any national securities exchange, market or trading or
quotation facility on which the Common Stock is then listed or quoted. Eligible
Market” means any of the New York Stock Exchange, the NYSE Amex, The NASDAQ
Global Market, The NASDAQ Global Select Market or The NASDAQ Capital Market.

3.2 Conditions to the Company’s Obligations. (a) The Company’s obligation to
issue and sell the Units to the Investor shall be subject to: (i) the receipt by
the Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to (i) the delivery by the Company of the
Units in accordance with the provisions of this Agreement, (ii) the accuracy of
the representations and warranties made by the Company and the fulfillment of
those undertakings of the Company to be fulfilled prior to the Closing Date,
including without limitation, those contained in the Placement Agreement, and
(iii) the condition that the Placement Agent shall not have: (x) terminated the
Placement Agreement pursuant to the terms thereof or (y) determined that the
conditions to the closing in the Placement Agreement have not been satisfied.
The Investor’s obligations are expressly not conditioned on the purchase by any
or all of the Other Investors of the Units that they have agreed to purchase
from the Company. The Investor understands and agrees that, in the event that
the Placement Agent in its sole discretion determines that the conditions to
closing in the Placement Agreement have not been satisfied or if the Placement
Agreement may be terminated for any other reason permitted by such Agreement,
then the Placement Agent may, but shall not be obligated to, terminate such
Placement Agreement, which shall have the effect of terminating this
Subscription Agreement pursuant to Section 14 below.

3.3 Delivery of Funds.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system,
at the Closing, the Investor shall remit by wire transfer the amount of funds
equal to the aggregate purchase price for the Units being purchased by the
Investor to an account designated by the Company and the Placement Agent at
least one Trading Day prior to the Closing.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, at the Closing, the Investor shall confirm that the
account or accounts to be credited with the Units being purchased by the
Investor have a minimum balance equal to the aggregate purchase price for the
Units being purchased by the Investor.

 

5



--------------------------------------------------------------------------------

3.4 Delivery of Shares.

(a) DWAC Delivery. If the Investor elects to settle the Shares purchased by such
Investor through DTC’s DWAC delivery system, at the Closing, the Investor shall
direct the broker-dealer at which the account or accounts to be credited with
the Shares being purchased by such Investor are maintained, which broker/dealer
shall be a DTC participant, to set up a DWAC instructing the Transfer Agent to
credit such account or accounts with the Shares. Such DWAC instruction shall
indicate the settlement date for the deposit of the Shares, which date shall be
provided to the Investor by the Placement Agent. Simultaneously with the
delivery to the Company of the funds pursuant to Section 3.3 above, the Company
shall direct the Transfer Agent to credit the Investor’s account or accounts
with the Shares pursuant to the information contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, at the Closing, the Investor shall notify the
Placement Agent of the account or accounts at the Placement Agent to be credited
with the Shares being purchased by such Investor. On the Closing Date, the
Company shall deliver the Shares to the Investor through DTC directly to the
account(s) at the Placement Agent identified by the Investor.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in shares
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, (b) has answered all questions on the Signature Page
and the Investor Questionnaire and the answers thereto are true and correct as
of the date hereof and will be true and correct as of the Closing Date and
(c) in connection with its decision to purchase the number of Units set forth on
the Signature Page, has received and is relying only upon the Disclosure
Package, the documents incorporated by reference therein and the representations
and warranties contained in this Agreement and the Placement Agreement.

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Units, or possession or distribution of offering materials in
connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Units, except as set forth or incorporated by reference in the Base Prospectus
or the Prospectus Supplement.

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative

 

6



--------------------------------------------------------------------------------

of the public policy underlying any law, rule or regulation (including any
federal or state securities law, rule or regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Investor in connection with the purchase
and sale of the Units constitutes legal, tax or investment advice. The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Units.

4.5 Since the date on which the Placement Agent first contacted such Investor
about the Offering, the Investor has not engaged in any purchases or sales of
the securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities, but not including the location and/or
reservation of borrowable shares of Common Stock). Each Investor covenants that
it will not engage in any transactions in the securities of the Company
(including Short Sales, but not including the location and/or reservation of
borrowable shares of Common Stock) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed. The Investor agrees that
it will not use any of the Securities acquired pursuant to this Agreement to
cover any short position in the Common Stock if doing so would be in violation
of applicable securities laws. For purposes hereof, “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Units being
purchased and the payment therefor. The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:

(a) if to the Company, to:

Arrowhead Research Corporation

201 South Lake Avenue

Suite 703

Pasadena, CA 91101

Attention: Chief Financial Officer

Facsimile: (626) 304-3401

with a copy (which shall not constitute notice) to:

Goodwin Procter, LLP

3 Embarcadero Center, 24th Floor

San Francisco, CA 94111

Attention: Ryan Murr, Esq.

Facsimile: (415) 677-9041

 

7



--------------------------------------------------------------------------------

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s agreement to sell the Units to such Investor.

13. Press Release and Form 8-K. The Company and the Investor agree that the
Company shall (a) no later than 8:30 am New York City time on the business day
immediately following the execution of this Agreement, issue a press release
announcing the material terms and conditions of the Offering prior to the
opening of the financial markets in New York City and (b) on the business day
immediately following the date hereof, file a current report on Form 8-K with
the Securities and Exchange Commission including, but not limited to, a form of
this Agreement as an exhibit thereto. From and after the issuance of such press
release, the Company shall have publicly disclosed all material, non-public
information delivered to the Investor by the Company, if any, or any of its
officers or directors in connection with the transactions contemplated hereby.
The Company shall not identify any Investor by name in any press release without
such Investor’s prior written consent.

14. Lock-Up. The Company agrees that it will not, for a period of ninety
(90) days from the date of the Prospectus, (the “Lock-Up Period”) without the
prior written consent of the Investor, directly or indirectly offer, sell,
assign, transfer, pledge, contract to sell, or otherwise dispose of, any shares
of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, other than (i) the Company’s sale of the Units in
the Offering, (ii) the issuance of Common Stock or options to acquire Common
Stock pursuant to the Company’s employee benefit plans, qualified stock option
plans or other employee compensation plans as such plans are in existence on the
date hereof and described in the Prospectus, (iii) the issuance of Common Stock
pursuant to the valid exercises of options, warrants or rights outstanding on
the date hereof, and (iv) the issuance of Common Stock in connection with one or
more strategic acquisitions accomplished by a stock for

 

8



--------------------------------------------------------------------------------

stock exchange on an arm’s-length basis, the purpose of which is not to raise
additional capital for the Company or its subsidiaries that are controlled
directly or indirectly by the Company. The Company will cause each executive
officer and director listed in Schedule B to the Placement Agreement to furnish
to the Placement Agent, prior to the Closing Date, a letter pursuant to which
each such person shall agree, among other things, not to directly or indirectly
offer, sell, assign, transfer, pledge, contract to sell, or otherwise dispose
of, any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock, not to engage in any swap or other agreement
or arrangement that transfers, in whole or in part, directly or indirectly, the
economic risk of ownership of Common Stock or any such securities and not to
engage in any short selling of any Common Stock or any such securities, during
the Lock-Up Period, without the prior written consent of the Placement Agent.
The Company also agrees that during the Lock-Up Period, the Company will not
file any registration statement, preliminary prospectus or prospectus, or any
amendment or supplement thereto, under the Act for any such transaction or which
registers, or offers for sale, Common Stock or any securities convertible into
or exercisable or exchangeable for Common Stock, except for a registration
statement on Form S-8 relating to employee benefit plans.

15. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

16. Fee Reimbursement. [The Company shall reimburse the Holder or its
designee(s) for all reasonable legal costs and expenses incurred in connection
with the transactions contemplated by this Agreement, which shall not exceed
$20,000 in the aggregate. Notwithstanding anything to the contrary contained
herein, such amount may be withheld by the Holder from its Purchase Price at the
Closing.]. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by the Holder) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Placement Agent.

 

9



--------------------------------------------------------------------------------

EXHIBIT A

ARROWHEAD RESEARCH CORPORATION

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.       The exact name that your Shares and Warrants are to be registered in.
You may use a nominee name if appropriate:     
_________________________                     2.   The relationship between the
Investor and the registered holder listed in response to item 1 above:     
_________________________                     3.   The mailing address of the
registered holder listed in response to item 1 above:     
_________________________                     4.   The Social Security Number or
Tax Identification Number of the registered holder listed in the response to
item 1 above:      _________________________                     5.   Name of
DTC Participant (broker-dealer at which the account or accounts to be credited
with the Shares are maintained):     
_________________________                     6.   DTC Participant Number:     
_________________________                     7.   Name of Account at DTC
Participant being credited with the Shares:     
_________________________                     8.   Account Number at DTC
Participant being credited with the Shares:     
_________________________                    

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT



--------------------------------------------------------------------------------

EXHIBIT C

PLACEMENT AGENT AGREEMENT